This suit is a sequel to the suit of Carl A. Kenneson v. James Bain et al., decided by this court on June 30, 1942, in which decision we affirmed a judgment of the lower court dismissing plaintiff's suit. The issues in that case are clearly stated in our opinion. See 8 So.2d 722.
In the present suit, plaintiff, defendant in the other suit, is seeking damages in the amount of $1,525, allegedly caused him by the illegal issuance of the writ of provisional seizure issued in the former suit whereby his building was seized. The defense of the suit is a general denial for want of sufficient information.
On the trial of the case, it was admitted that the plaintiff had made one trip from Shreveport to Leesville for the purpose of selling his building, but was prevented in so doing on account of the writ of provisional seizure then in effect; that plaintiff had to make a trip to Leesville for the purpose of attending the trial of the former case; that plaintiff had to employ an attorney to dissolve the writ; that the said attorney had to appear before our court in Lake Charles on May 12, 1942 to represent him; that a fair rental value of the property provisionally seized was $25 per month, for a period of 6 months.
The trial of the case resulted in a judgment in favor of the plaintiff and against the defendant in the sum of $300. Defendant appealed.
While defendant obtained an order of appeal to this court and furnished a bond therefor, he has failed to appear either in person or by brief and present any argument or point to any error committed by the District Court. We would be *Page 556 
fully justified in dismissing his appeal on the ground of abandonment. However, after a careful review of the record we find that the evidence supports the judgment rendered.
For these reasons the judgment is affirmed.